COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-06-004-CV
 
 
 
IN THE INTEREST OF H.J.M., A
CHILD
 
                                               ----------
            FROM THE 158TH
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered the AAgreed Motion To Dismiss.@  It is the court's opinion that
the motion should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).  
Appellant shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM       
 
 
PANEL D: GARDNER, WALKER, and
MCCOY, JJ.
 
DELIVERED: February 16, 2006
 




[1]See Tex. R. App. P. 47.4.